209 F.2d 153
COLUMBUS WOOD PRESERVING CO.v.UNITED STATES.
No. 11790.
United States Court of AppealsSixth Circuit.
Dec. 11, 1953.

Garrett S. Claypool and John C. Fontana, Columbus, Ohio, for appellants.
Hugh K. Martin, and Loren G. Windom, Columbus, Ohio, for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The government brought suit for a claimed balance due to the War Assets Administration on the sale to appellants of certain creosoted piling and introduced in evidence a certified copy of the account which, under 28 U.S.C.A. § 1733, constituted proof of the amount due.  Appellants, in their answer, denied that they owned the amount claimed; contended that the piling was not as represented by the government, but was deterioated and unfit for use, and that the government was, therefore, guilty of breach of warranty.  Appellants further filed a cross complaint asking damages for the claimed misrepresentation and breach of warranty.  The district court entered a judgment in favor of the government in the amount claimed of $6,583.01, less a deduction of $253.30 for a shortage in the piling delivered to appellants.


2
Both parties refer throughout their briefs to testimony and exhibits which were not included in their appendices, in violation of the provisions of Sections 2(e) and 4(e) of Rule 21 of this court, and which has necessitated a review of the original papers and the transcript of testimony filed in this court as the record on appeal.  One of the principal purposes of the above-mentioned rule is to present in brief printed form in the appendices those parts of the record material to the questions presented and which it is essential for the judges of the court to read in order to decide those questions, and observance of this rule by counsel is required.


3
We have reviewed the record and the briefs of the parties and find that no error appears in the conduct and determination of the case by the district court, and that the judgment is sustained by substantial evidence.


4
In accordance with the foregoing, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed.